DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-7, 9-26 are pending for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-7, 9-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim language in the following claims is not clearly understood:
As per claim 1, line 12, it is unclear whether “a new thread” is referring to one of a plurality of threads (i.e. is the MSR data associated with the respective thread related to the new thread? Are “the respective thread” and “the remaining plurality of threads” one of the plurality of threads recited in line 4? Consistent terms should be used)
As per claims 10 and 18, they have the same deficiencies as claim 1 above. Appropriate corrections are required.
As per claim 3-7, 9, 11-17, 19-26, they depend from rejected claims and do not resolve the deficiencies thereof and are therefore rejected for at least the same reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-6, 9-20, 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weissmann et al US Pub 2016/0147275 (hereafter Weissmann) and in view of Natu et al US Pub 2011/0055469 (hereafter Natu) and Krishan et al. US Pub 2017/0228260 (hereafter Krishan) and further in view of Zhang et al. US Pub 2011/0099402 (hereafter Zhang).

Weissmann, Natu and Krishan were cited in the previous office action.

As per claim 1, Weissmann teaches the invention substantially as claimed including a system, comprising: processor circuitry to execute an operating system, the processor circuitry including a plurality of processor core circuits, each of the processor core circuits to execute a respective one of a plurality of threads (para[0041-0042, 0045], FIG. 4, plurality of cores 401, 402 including plurality of threads);
memory including a plurality of model specific registers (MSRs), and to receive MSR data from the operating system (para[0031-0032, 0056, 0123, 0130], memory includes plurality of MSRs, which includes performance data);
selection circuitry coupled to the memory, the selection circuitry to: poll at least some of the plurality of MSRs to obtain the MSR data stored in the respective MSR (para[0123, 0134], OS polls the MSRs for the information).
Weissmann does not explicitly teach each of the plurality of MSRs associated with a respective one of the plurality of threads; comprising quality of service (QoS) prioritization data; obtain the MSR data stored in the respective MSR on an event-driven basis, the event-driven basis comprises a notification of an instantiation of a new thread; and dynamically arrange a thread execution sequence to select one or more requests by at least some of the plurality of threads for execution by the processor circuitry based at least in part on the MSR data associated with the respective thread and the MSR data associated with at least a portion of the remaining plurality of threads and send the thread execution sequence to a scheduling circuitry; the scheduling circuitry coupled to the selection circuitry, the scheduling circuitry to 
However, Natu teaches each of the plurality of MSRs associated with a respective one of the plurality of threads (para[0008, 0010, 0018], the internal state can be accessed using MSR addressing on a per-thread basis, thus MSR associates with a thread).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Natu’s teaching to Weissmann’s invention in order to provide a system management mode without memory dependency, which improves reliability, performance, latency and scalability issues associated with SMM by storing the save state of individual threads on SMM (para[0008, 0038]).
Weissmann and Natu do not explicitly teach comprising quality of service (QoS) prioritization data; obtain the MSR data stored in the respective MSR on an event-driven basis, the event-driven basis comprises a notification of an instantiation of a new thread; and dynamically arrange a thread execution sequence to select one or more requests by at least some of the plurality of threads for execution by the processor circuitry based at least in part on the MSR data associated with the respective thread and the MSR data associated with at least a portion of the remaining plurality of threads and send the thread execution sequence to a scheduling circuitry; the scheduling circuitry coupled to the selection circuitry, the scheduling circuitry to receive the thread execution sequence and dynamically schedule execution of at least some of the plurality of threads by the processor circuitry.

dynamically arrange a thread execution sequence to select one or more requests by each of at least some of the plurality of threads for execution by the processor circuitry based at least in part on the data associated with the respective thread and the data associated with at least a portion of the remaining plurality of threads (para[0023-0025, 0033, 0049], FIG. 2 and 4, the system 406 comprises resource tracking component and thread prioritizing component which prioritize threads respectively having a priority for execution on a processor, which detects resources reserved by the threads and elevates/adjusts threads priorities (thus representing dynamically arranging thread execution sequence since adjusting threads priorities results in the changes in the thread execution sequence));
and send the thread execution sequence to a scheduling circuitry; and the scheduling circuitry coupled to the selection circuitry, the scheduling circuitry to receive the thread execution sequence and dynamically schedule execution of at least some of the plurality of threads by the processor circuitry (para[0018, 0023-0025], FIG. 3, upon detecting a predetermined scenario in the thread execution, elevate priority of a low-priority thread, then schedule execution of threads according to the received information (threads priorities)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Krishan’s teaching to Weissmann and Natu’s invention in order to provide an efficient priority aware thread scheduling which reduces the 
Weissmann, Natu and Krishan do not explicitly teach obtain the MSR data stored in the respective MSR on an event-driven basis, the event-driven basis comprises a notification of an instantiation of a new thread.
However, Zhang teaches obtain the register data stored in the respective register on an event-driven basis, the event-driven basis comprises a notification of an instantiation of a new thread (para[0014, 0018], FIG. 3, a thread is selected to run by thread scheduler on corresponding master, and when a thread is selected to be executed (instantiation of a new thread), determine priority of the selected thread by obtaining the information from the thread priority register, and determine a schedule for an order of execution of pending threads, thus the priority register value associated with the selected thread is obtain upon the thread is selected to run).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Zhang’s teaching to Weissmann, Natu and Krishan’s invention in order to optimize power efficiency and to reduce operational voltage and saves power in a system by providing a method for activating a system component of a multiple threaded processing system by selecting a thread to schedule based on a threads’ priorities and the system’s normal or low power mode (para[0013, 0015]). 

As per claim 3, Weissmann, Natu, Krishan and Zhang teach the system of claim 1, Krishan teaches wherein the QoS prioritization data comprises at least data indicative of one of: 

As per claim 4, Weissmann teaches wherein the MSR data comprises hardware controlled performance (HWP) data (para[0031-0032, 0130], HWP interface enumerated via MSR)).

As per claim 5, Weissmann teaches wherein, at intervals, an operating system updates the MSR data associated with at least a portion of the plurality of threads (para[0130, 0134], periodically update MSR fields).

As per claim 6, Weissmann teaches wherein the selection circuitry polls the MSR data at regular intervals (para[0031, 0123, 0130, 0134], OS periodically polls for changes in MSR capabilities registers).

As per claim 9, Zhang teaches wherein the event driven basis includes the termination one of the plurality of threads (para[0015], when a resource completes a last operation of a thread, then its associated register value (low power mode time threshold met indicator) is accessed and updated).

As per claim 10, it is a method claim of claim 1 above, thus is it rejected for the same rationale. 

As per claim 11, it is a method claim of claim 5 above, thus is it rejected for the same rationale. 

As per claim 12, it is a method claim of claim 6 above, thus is it rejected for the same rationale. 

As per claim 13, Zhang teaches dynamically updating, by an operating system executed by the processor circuitry, the MSR data associated with the at least some of the plurality of threads on the event-driven basis (para[0015], when a resource completes a last operation of a thread, then its associated register value (low power mode time threshold met indicator) is accessed and updated).

As per claim 14, it is a method claim of claim 9 above, thus is it rejected for the same rationale. 

As per claim 15, it is a method claim of claim 2 above, thus is it rejected for the same rationale. 

As per claim 16, it is a method claim of claim 3 above, thus is it rejected for the same rationale. 

As per claim 17, it is a method claim of claim 4 above, thus is it rejected for the same rationale. 

As per claim 18, it is a system claim of claim 1 above, thus is it rejected for the same rationale. 

As per claim 19, it is a system claim of claim 5 above, thus is it rejected for the same rationale. 

As per claim 20, it is a system claim of claim 6 above, thus is it rejected for the same rationale. 

As per claim 22, it is a system claim of claim 9 above, thus is it rejected for the same rationale. 

As per claim 23, it is a system claim of claim 2 above, thus is it rejected for the same rationale. 

As per claim 24, it is a system claim of claim 3 above, thus is it rejected for the same rationale. 

As per claim 25, it is a system claim of claim 4 above, thus is it rejected for the same rationale. 


Claim 7, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weissmann in view of Natu, Krishan and Zhang as applied to claim 1 above, and further in view of Capps JR. et al US Pub 2009/0138683 (hereafter Capps).

Capps was cited in the previous office action.

As per claim 7, Weissmann, Natu, Krishan and Zhang teaches the system of claim 6, and Krishan further teaches wherein the selection circuitry reprioritizes an execution sequence of at least a portion of the plurality of threads (para[0023-0025, 0033, 0049], the low-priority thread priority is elevates/adjusts, which results in the changes in the thread execution sequence).
Weissmann, Natu, Krishan and Zhang do not explicitly teach reprioritizes at the regular intervals.
However, Capps teaches wherein the selection circuitry reprioritizes an execution sequence of at least a portion of the plurality of threads at the regular intervals (para[0016, 0042, 0048], OS wakes up on a clock tick, then examines performance monitor events for each thread, priority adjustment policies is applied to adjust thread priority values for the thread, and the adjusted thread priority values are then stored in thread priority registers).


As per claim 21, it is a system claim of claim 8 above, thus is it rejected for the same rationale. 


Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weissmann in view of Natu, Krishan and Zhang as applied to claim 1 above, and further in view of Bowen US Pub 2006/0066623 (hereafter Bowen).

Reference Bowen was cited in the previous office action.

As per claim 26, Weissmann, Natu, Krishan and Zhang teaches the system of claim 1, and Weissmann teaches MSR data (para[0031-0032, 0056, 0123, 0130], memory includes plurality of MSRs, which includes performance data), but they do not explicitly teach based upon a determination that the MSR data associated with at least two of the plurality of threads comprises identical QoS prioritization data, the selection circuitry is to dynamically arrange the thread execution sequence of the at least two of the plurality of threads for execution by the processor circuitry based on an age of each of the at least two of the plurality of threads.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bowen’s teaching to Weissmann, Natu, Krishan and Zhang’s invention in order to provide a method for non-stalling pipeline instruction fetching from memory, which provide efficient instruction fetching support for a multithreaded execution environment using a respective program counter and assigning a respective priority and age to each of the threads (para[0008-0011]).


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-7, and 9-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMY EUNHYE LEE whose telephone number is (571)270-7773. The examiner can normally be reached Mon, Thur, Fri 9PM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.